Exhibit 10.5(e)

 

AMENDMENT NO. 4

 

TO

 

MASTER REPURCHASE AGREEMENT

 

THIS AMENDMENT NO. 4, made as of March 1, 2006 (“Amendment No. 4”), by and among
BEAR STEARNS MORTGAGE CAPITAL CORPORATION (the “Buyer”) and AAMES CAPITAL
CORPORATION (“ACC”), AAMES INVESTMENT CORPORATION (“AIC”) and AAMES FUNDING
CORPORATION (“AFC”, and together with ACC and AIC, the “Sellers”).

 

R E C I T A L S

 

WHEREAS, Buyer and the Sellers have previously entered into a Master Repurchase
Agreement dated as of August 5, 2004, as amended by Amendment No. 1 dated as of
March 18, 2005, Amendment No. 2 dated as of June 20, 2005 and Amendment No. 3
dated as October 31, 2005 (collectively, the “Agreement”); and

 

WHEREAS, Buyer and the Sellers desire to modify the terms of the Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned in the Agreement.


 

Section 2. Financial Covenants. Effective as of December 31, 2005,
Section 10(d)(xv), (xvi) and (xvii) of the Agreement are hereby deleted in their
entirety and replaced by the following:


 

“(xv)                      the Leverage Ratio of AIC shall not exceed 20.0 to
1.0 at any time.


 

(xvi)                         the Adjusted Leverage Ratio of AIC shall not
exceed 7.0 to 1.0 at any time.

 

(xvii)                      the aggregate amount of AIC’s cash, Cash Equivalents
and available borrowing capacity on unencumbered assets that could be drawn
against (taking into account required haircuts) under committed warehouse or
working capital facilities, on a consolidated basis and on any given day, shall
not be less than $38,000,000.”

 

Section 3. Waiver. Upon execution of this Amendment No. 4, the Buyer and the
Sellers agree that any non-compliance with or the violation of
Section 10(d)(xv),(xvi) or (xvi) on or after December 31, 2005 and up to the
date of this Amendment No. 4 are hereby waived.


 

--------------------------------------------------------------------------------


 

Section 4. Expenses. Each party hereto shall pay its own expenses in connection
with this Amendment No. 3.


 

Section 5. Controlling Law. This Amendment No. 3 shall be governed and construed
in accordance with the laws of the State of New York applicable to agreements
made and entirely performed therein.


 

Section 6. Interpretation. The provisions of the Agreement shall be read so as
to give effect to the provisions of this Amendment No. 4.


 

Section 7. Counterparts. This Amendment No. 4 may be executed in any number of
counterparts, each of which counterparts shall be deemed to be an original, and
such counterparts shall constitute but one and the same instrument.


 

Section 8. Ratification and Confirmation. As amended by this Amendment No. 4,
the Agreement is hereby in all respects ratified and confirmed, and the
Agreement as amended by this Amendment No. 4 shall be read, taken and construed
as one and the same instrument.


 

 

[Remainder of Page Blank – Signatures Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and each of the Sellers have caused their names to be
signed hereto by their respective officers thereunto duly authorized, all as of
the date first above written.

 

 

BEAR STEARNS MORTGAGE CAPITAL

 

 

CORPORATION

 

 

 

 

 

By:

/s/ David S. Marren

 

 

 

Title: Senior Vice President

 

 

Date: 3-2-06

 

 

 

 

 

AAMES CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

Title: EVP/CFO

 

 

Date: 2 March 2006

 

 

 

 

 

AAMES INVESTMENT CORPORATION

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

 

Title: EVP/CFO

 

 

Date: 2 March 2006

 

 

 

 

 

AAMES FUNDING CORPORATION

 

 

 

 

 

By:

/s/ Jon D. Van Deuren

 

 

 

Title: EVP/CFO

 

 

Date: 2 March 2006

 

 

3

--------------------------------------------------------------------------------